BeowN, J.,
dissenting: I concur in so much of the opinion of the Court as upholds the power of the General Assenn bly generally to provide for the removal of criminal actions to an adjoining county, either before bill found or after. I know of no clause of our Constitution, Federal or State, which prohibits it. Assuming that the jurors must be summoned from the “vicinage,” as at common law, I think an adjoining county might well be held to be within the “neighborhood,” for that is what the term signifies, although in England, where the counties are very large, it is held to be a jury from the county. I would hesitate to hold that the Legislature has the power to enact that one who commits a crime in Cherokee may be indicted and tried in Currituck. My convictions, however, compel me to dissent, upon other grounds, *652from the judgment of my brethren that the grand jurors of Union County had jurisdiction over the offense charged in the bill of indictment. The Act of 1893, eh. 461, together with its title, was as effectually effaced and blotted out from the statute-law of the State by the Revisal of 1905 as if it had never been enacted. Revisal,' sec. 5453. Therefore, at the time of the commission of the alleged offense and the finding of the bill, the only statute law which, it is contended, gives jurisdiction to the grand jurors of Union County, is sec. 3233 of the Revisal. The bill alleges that the offenses therein charged were committed in Anson County. A plea in abatement is not, therefore, necessary. This Court can see on the face of the bill that the Superior Court of Union had mo jurisdiction, unless the statute confers it. It is familiar learning that a motion to quash may be made at any time where it is apparent upon the face of the record that the Court was without jurisdiction.
The bill of indictment is drawn under sec. 3698 of the Revisal, which is copied in the opinion of the Court. The first count charges, a conspiracy to break mto the common jail of Anson County, entered into within said county, and the second charges the actual breaking into said jail. The third count charges no offense, either against common law or statute.
In order to give the Superior Court of Union County jurisdiction under the terms of sec. 3233 it must plainly appear that sec. 3698.creates an offense and defines it as “lynching,” for sec. 3233 confines the exercise of jurisdiction by the Superior Court of the adjoining county to the “crime of lynching,” and to that alone. Now, does sec. 3698 create and define in terms a crime known as lynching ? That is the crux of this case. Being a criminal statute, it must be construed strictly, as the sacred right of the liberty of the citizen forbids a liberal construction and a reading into the statute of words that are not there. The word “lynching” is nowhere used in *653tbe body of tbe statute, and no sucb distinct offense is named and created by it. Had tbe statute, sec. 3698, declared in express terms that tbe acts therein denounced shall constitute tbe “crime of lynching,” or that any person committing sucb acts “shall be guilty of lynching,” I should say tbe Superior Court of Union County bad jurisdiction under see. 3233. But tbe body of tbe statute fails to so declare. It is attempted, however, to “piece out” tbe statute by bringing in a so-called title. It must be admitted that tbe title to tbe Act of 1893 cannot be looted to, for that is as dead as tbe body of tbe act, as I have shown. Tbe only title that can be looked to is tbe one word “Lynching,” which is printed in large letters between tbe number and tbe body of sec. 3698. If that can be called a title, then, according to tbe authorities, it does not help tbe contention of tbe State. It has been established in England since Lord Coke’s time, by an unbroken line of judicial decisions, that tbe title of a statute is not a part of it, and is, therefore, excluded from consideration in construing it. Endlich on Statutes, 13; Powell’s case,'. 11 Rep., 336. In this country, while tbe title of a statute, in tbe absence of a constitutional provision, is not regarded as a part of tbe statute, it is legitimate to resort to it as an aid in ascertaining tbe meaning of tbe statute, but only when tbe language and provisions in tbe body of tbe act are ambiguous and of doubtful meaning. Endlich on Statutes, p. 14, and cases cited. Such is tbe ruling of this Court. Hines v. Railroad, 95 N. C., 434.
In State v. Patterson, 134 N. C., 612, Clark, C. J., says: “Tbe caption of an act was not at all considered to any extent whatever in construing it, for reasons given in State v. Woolard; 119 N. C., 779, but the modern doctrine is that when tbe language of tbe statute is ambiguous, tbe courts can resort to tbe title as aid in giving sucb act its true meaning, but that this cannot be done when tbe language used is clear and unambiguous.” Tbe statute construed in that case was, *654like the one under consideration, free from ambiguity, but in conflict with its title. The title was disregarded and the body of the statute followed. The title of a statute cannot control or vary the meaning of the enacting part, if the latter is plain and unambiguous, as the statute in the present case is, nor can the title be used for the purpose of adding to the statute or extending or restraining any of its provisions. Black on Interpretation of Laws, p. 173. “Cases which are clearly not within the contemplation of the enacting clause cannot be brought into it merely because the title appears to include them.” Ibid., p. 113.
“Lynching” is a word of much more general and extended meaning and significance than any words contained in the body of sec. 3698, and being a penal statute especially the term ought not to be read into it. Black, p. 173; United States v. Briggs, 9 Howard, 351. There is no such crime as lynching known to our law, and if the body of this statute does not create it, then it does not exist. The word in its well-known significance and generally accepted meaning embraces many illegal acts which do not come within the purview of this statute, and does not embrace those mentioned in it. The acts made illegal by it constituted indictable offenses before its enactment, and, were it repealed, would still be indictable in the counties where committed.
While no statute of this State defines what is lynching, the lexicographers and historians have given it a well-defined and perfectly understood meaning, which excludes any of the crimes denounced in the act. The great Scotch novelist refers to a species of lynching when he refers to what was called Jedwood justice — “hang in haste and try at leisure.” Again, the same versatile author, in his introduction to the Border Minstrelsy, speaks of a sort of.lynching called “Lyd-ford Law,” quoted by Mr. Justice Gonnor in Daniels v. Homer, 139 N. C., 239. A most interesting writer in the American Law Register, Mr. John Marshall Gest, says that “the *655Lynch law of our country bas a very ancient and respectable pedigree.” Lie refers to tbe Vehmic tribunals, originating in Westphalia, which executed thieves and murderers, caught in the act, without trial or delay, and speaks of them as “Judge Lynch’s cousin German.”
The word “lynching” has been defined by legal as well as other lexicographers, and according to such definitions, and as the term is generally understood, the illegal acts commonly termed “lynching” cannot be committed by a single individual ; yet one person alone could be guilty of the crime of breaking and entering a jáil with intent to kill, under this statute. “Lynching” is defined by Rapalje & Lawrence as “Mob vengeance upon a person suspected of crime.” Law Dictionary, 778. It is “a term descriptive of the action of unofficial persons, organized bands, or mobs, who seize persons charged with or suspected of crimes, or take them out of the custody of the law, and inflict summary punishment on them, without legal trial, and without warrant or authority of law.” Black’s Law Dictionary, p. 737. “A common phrase used to express the vengeance of a mob inflicting injury and committing an outrage upon a person suspected of some crime.” Bouvier’s Law Dictionary, 287. See, also, State v. Aler, 39 W. Va., 558.
Worcester and Webster define the word as the infliction of punishment without legal trial by a mob or by unauthorized persons. The word derives its origin, according to Worcester, from a Virginia farmer named Lynch, who, having caught a thief, instead of delivering him to the officers of the law, tied him to a tree and flogged him with his own hands. Lynching has no technical legal meaning. It is merely a descriptive phrase used to signify the lawless acts of persons who violate established law at the time they commit the acts, and is universally understood to signify the illegal infliction of punishment by a combination of persons for an alleged crime.'
*656As I have said before, tbe offense of lynching was not known to the common law, and is unknown to the laws of North Carolina, because we have no statute creating and defining the offense. We are, therefore, in the anomalous situation of having a statute fixing the venue for the trial of persons charged with lynching, and yet there is no such crime known to our law, or created by the act. The statute not only fails to declare that the acts therein set out shall constitute the crime of lynching, but those acts do not come within any known definition of the term, as I think I have plainly shown.
A conspiracy to break or enter a jail for the purpose of killing a prisoner has never yet been called “lynching.” Neither has the breaking into jail with the intent to kill or injure a prisoner been so denominated. Such acts were recognized indictable offenses before the passage of the act, and are now indictable independent of it. But nowhere have they ever been termed “lynching.” This phrase, by common usage, is applied only when the unlawful act is consummated and the illegal punishment actually inflicted. It is plain to me that the so-called title not only is no aid to a proper construction of the act, but the title, tested by every known definition of it, bears no relation to and does not embrace the crimes set out in the act. There is nothing in the statute open to construction.- Its words are as simple and unambiguous as any that could have been used, and their meaning free from doubt. It is not “construing” that the statute needs, but amendment. That is what, with all deference, in my opinion, this Court has done to it.
Eor the reasons given, I do not think that sec. 3233 of the Revisal can reasonably be held to give to the Superior Court of Union County jurisdiction over persons charged with offenses committed in Anson County and indicted in Union under sec. 3698. I am of opinion that his Honor, Judge Shaw, was correct in quashing the bill.